Citation Nr: 0906166	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to an effective date earlier than January 10, 
2006, for a 30 percent evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from March 1967 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that further development is needed on the 
Veteran's claims for an increased rating for bilateral pes 
planus and for an effective date earlier than January 10, 
2006, for a 30 percent evaluation for bilateral pes planus.  

As to the claim for a rating in excess of 30 percent for 
bilateral pes planus, the Veteran last underwent a VA 
examination for the service-connected disorder in December 
2006.  

Since that time, a February 2007 letter was received from the 
Veteran's private physician.  The physician reported that he 
had most recently examined the Veteran on February 28, 2007, 
and that the Veteran experienced pain at the base of his 
Achilles tendons bilaterally upon dorsiflexion of the ankles, 
and that he has significant tenderness on the plantar surface 
of both feet.  He reported that the Veteran walked quite 
slowly with his feet externally rotated.  He also stated that 
the Veteran had functional limitations due to his feet and 
that he felt that the Veteran's pes planus disability 
warranted more than a 30 percent rating.  Furthermore, in an 
August 2008 private medical treatment record, the Veteran 
reported that he had fallen on several occasions due to pains 
in his feet and that he had difficulty walking.  

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the Veteran's 
bilateral pes planus and requires a remand for further 
investigation by a medical professional as the Board is 
prohibited from substituting its own medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination when the record does not adequately 
reveal the current state of the claimant's disability.  38 
U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Furthermore, the potential exists for the issue of 
entitlement to an earlier effective date for a 30 percent 
evaluation for bilateral pes planus to be affected by any 
rating increase found to be warranted following VA 
examination.  Accordingly, the Board concludes that this 
issue is inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected bilateral pes planus.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
The examiner should assess all current 
symptomatology related to the service-
connected bilateral pes planus, and any 
other disorders associated therewith.

2.  After completion of the foregoing, 
readjudicate the Veteran's claims for a 
rating in excess of 30 percent for 
bilateral pes planus and for an effective 
date earlier than January 10, 2006, for a 
30 percent evaluation for bilateral pes 
planus.  If the either determination 
remains unfavorable to the Veteran, the 
AMC must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


